Citation Nr: 1704685	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-00 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to February 1975 and had additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his December 2009 substantive appeal, VA Form 9, the Veteran requested a Board hearing at a local VA office.  In a March 2010 hearing clarification letter, the Veteran confirmed his desire for a Travel Board hearing.  In a statement received in July 2011, the Veteran altered his request and stated that he would like to appear at the RO for a Board Teleconference hearing.  The Veteran did not attend his scheduled August 2015 videoconference hearing.  

In August 2015, the Board remanded the Veteran's claim to the RO to provide the Veteran with another hearing opportunity.  The Board noted that although it was not entirely clear, it appeared that the Veteran did not show up for his August 2015 videoconference hearing because he was incarcerated.  The Board cited documentation indicating that the Veteran was incarcerated on September 18, 2014 for a misdemeanor with no reported date of release.  To ensure that due process requirements were met, the Board instructed the RO to give the Veteran the opportunity to clarify his incarceration status and to proceed with the appropriate action for scheduling a hearing following such clarification.

On October 6, 2016, VA mailed the Veteran a notification that his upcoming hearing was scheduled for December 5, 2016.  However, the claims file includes a VA and Social Security Administration (SSA) Prisoner Computer Match form from October 9, 2016, which showed that the Veteran had been incarcerated in Fresno County Jail since April 19, 2015, with an undisclosed release date.  On the day of his December 5, 2016 hearing, the Veteran called VA and left a message that he was unable to attend the hearing due to "transportation," and requested a postponement of his hearing.  On December 13, 2016, VA sent a fax request to Fresno County Jail to ascertain the Veteran's incarceration status.  No reply was received.

To ensure that due process requirements are met, the RO should give the Veteran the opportunity to clarify his incarceration status, and to proceed with the appropriate action for scheduling a hearing following such clarification.

VA's duty to assist incarcerated veterans requires it to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185 (1995).

As the Veteran has not withdrawn his hearing request, the Board finds that a remand is in order to determine whether his hearing request can be facilitated to the extent possible through applicable VA regulations and in accordance with his due process rights.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to determine whether the Veteran continues to be incarcerated and, if so, his anticipated release date.  Any response received should be documented in the record.

2.  If the Veteran is not incarcerated or will be released within a reasonable period of time, he should be scheduled for a videoconference hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing and such notice must be associated with the claims file.  See 38 C.F.R. § 20.704(b) (2016). 

3.  If the Veteran is still incarcerated, take all indicated action in order to address the feasibility of scheduling the Veteran for a Board hearing in connection with his claim pending in this appeal.  This should include contacting the correctional facility whether the Veteran is incarcerated and inquiring as to the feasibility (i.e., equipment, etc.) of scheduling the Veteran for a Board hearing at the facility via videoconference, or at the RO (either in person or via videoconference).

If accommodations are feasible, make arrangements to schedule the Veteran for a hearing in accordance with applicable procedures.  The Veteran and his representative should be notified of the time and place to report for the hearing and such notice must be associated with the claims file. 

If accommodations are NOT feasible for the Veteran to testify either in person or via videoconference, the RO should explore all reasonable avenues for accommodating his hearing request.  If good cause is shown, representatives alone may personally present argument to the Board at a hearing or may present such argument in the form of an audio cassette).  Thus, the Veteran's representative should be asked if he or she would like the opportunity to attend the hearing and present evidence.

4.  Thereafter, the matter on appeal should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




